


Exhibit 10.37

 

RELEASE AGREEMENT

 

This Release Agreement is made between Charles R. Carelli, Jr. (“Executive”) and
EXACT Sciences Corporation (the “Company”; together with Executive, the
“Parties”).

 

WHEREAS, Executive’s employment as Executive Vice President and Chief Financial
Officer of the Company shall terminate effective April 2, 2009 (the “Termination
Date”), it being understood that Executive will continue as a non-executive
employee of the Company until April 30, 2009;

 

WHEREAS, the Parties entered into an Employee Retention Agreement dated
April 18, 2008 (the “Employment Agreement”) which, among other things, specifies
severance terms in the event of the termination of Executive’s employment by the
Company other than for Cause;

 

WHEREAS, pursuant to Section 1 of the Employment Agreement, the Company agreed
to provide Executive with certain severance benefits (the “Severance Benefits”)
in exchange for, among other things, his entering into a full comprehensive
release of claims in the form attached to the Employment Agreement; and

 

WHEREAS, the Parties have mutually agreed to modify certain of the Severance
Benefits in exchange for, among other things, Executive entering into this
comprehensive Release Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:

 


1.                                       NON-CONTINGENT PAYMENTS.  THE COMPANY
HAS PAID AND/OR SHALL PAY THE FOLLOWING TO THE EXECUTIVE REGARDLESS OF WHETHER
HE AGREES TO THE TERMS OF THIS RELEASE AGREEMENT: (A) ALL OF THE EXECUTIVE’S
BASE SALARY ACCRUED THROUGH THE TERMINATION DATE; (B) REIMBURSEMENT FOR ANY AND
ALL BUSINESS EXPENSES REQUIRED TO BE REIMBURSED TO THE EXECUTIVE PURSUANT TO THE
COMPANY’S EXPENSE REIMBURSEMENT POLICY, AND (C) EXECUTIVE’S ACCRUED BUT UNUSED
VACATION.


 


2.                                       SEVERANCE BENEFITS.  FOR PURPOSES OF
THE EMPLOYMENT AGREEMENT, THE EXECUTIVE’S EMPLOYMENT SHALL BE TREATED AS HAVING
BEEN INVOLUNTARILY TERMINATED BY THE COMPANY FOR A REASON OTHER THAN CAUSE. 
SINCE THE EMPLOYMENT AGREEMENT SATISFIES THE VARIOUS REQUIREMENTS OF THE
SEVERANCE PAY AND SHORT-TERM DEFERRAL EXEMPTIONS TO SECTION 409A
(“SECTION 409A”) OF THE INTERNAL REVENUE CODE (THE “CODE”), EXECUTIVE’S
SEVERANCE PAY IS NOT CONSIDERED DEFERRED COMPENSATION UNDER THE CODE AND,
THEREFORE, THE SALARY CONTINUATION PAYMENTS MAY BE ACCELERATED AND CONVERTED TO
A LUMP SUM PAYMENT WITHOUT SUBJECTING THE PAYMENTS TO THE 20 PERCENT ADDITIONAL
TAX IMPOSED PURSUANT TO  SECTION 409A.  CONSISTENT WITH THIS AND THE TERMS OF
THE EMPLOYMENT AGREEMENT, THE COMPANY AGREES TO PROVIDE EXECUTIVE WITH THE
FOLLOWING SEVERANCE BENEFITS IN EXCHANGE FOR, AMONG OTHER THINGS, HIS SIGNING
AND COMPLYING WITH THE TERMS OF THIS RELEASE AGREEMENT:


 


(A)                                  A LUMP SUM PAYMENT EQUAL TO FIFTEEN MONTHS
OF EXECUTIVE’S BASE SALARY AT THE RATE AS OF THE TERMINATION DATE, LESS
APPLICABLE DEDUCTIONS AND WITHHOLDINGS (THE “LUMP SUM PAYMENT); AND

 

 

--------------------------------------------------------------------------------



 


(B)                                 CONTINUATION OF GROUP HEALTH PLAN BENEFITS
TO THE EXTENT AUTHORIZED BY THE STATE LAW COMMONLY KNOWN AS “MINI-COBRA”, WITH
THE COST OF THE REGULAR PREMIUM FOR SUCH BENEFITS PAID FOR BY THE COMPANY FOR
FIFTEEN MONTHS FROM THE TERMINATION DATE PROVIDED EXECUTIVE ELECTS AND REMAINS
ELIGIBLE FOR MINI-COBRA.


 

The Lump Sum Payment will be made on March 31, 2009 provided this Release
Agreement has become fully effective on or before that date.

 


3.                                       GENERAL RELEASE. EXECUTIVE IRREVOCABLY
AND UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES THE COMPANY, ALL OF ITS
AFFILIATED AND RELATED ENTITIES, ITS AND THEIR RESPECTIVE PREDECESSORS,
SUCCESSORS AND ASSIGNS, ITS AND THEIR RESPECTIVE EMPLOYEE BENEFIT PLANS AND THE
FIDUCIARIES OF SUCH PLANS, AND THE CURRENT AND FORMER OFFICERS, DIRECTORS,
STOCKHOLDERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, AND AGENTS OF EACH OF THE
FOREGOING IN THEIR OFFICIAL AND PERSONAL CAPACITIES (COLLECTIVELY REFERRED TO AS
THE “RELEASEES”) GENERALLY FROM ALL CLAIMS, DEMANDS, DEBTS, DAMAGES AND
LIABILITIES OF EVERY NAME AND NATURE, KNOWN OR UNKNOWN (“CLAIMS”) THAT, AS OF
THE DATE WHEN EXECUTIVE SIGNS THIS RELEASE AGREEMENT, HE HAS, EVER HAD, NOW
CLAIMS TO HAVE OR EVER CLAIMED TO HAVE HAD AGAINST ANY OR ALL OF THE RELEASEES. 
THIS RELEASE INCLUDES, WITHOUT IMPLICATION OF LIMITATION, THE COMPLETE WAIVER
AND RELEASE OF ALL CLAIMS OF OR ARISING IN CONNECTION WITH OR FOR: THE
EMPLOYMENT AGREEMENT INCLUDING CLAIMS FOR BREACH OF EXPRESS OR IMPLIED CONTRACT;
WRONGFUL TERMINATION OF EMPLOYMENT WHETHER IN CONTRACT OR TORT; INTENTIONAL,
RECKLESS, OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS; BREACH OF ANY EXPRESS
OR IMPLIED COVENANT OF EMPLOYMENT, INCLUDING THE COVENANT OF GOOD FAITH AND FAIR
DEALING; INTERFERENCE WITH CONTRACTUAL OR ADVANTAGEOUS RELATIONS, WHETHER
PROSPECTIVE OR EXISTING; DECEIT OR MISREPRESENTATION; DISCRIMINATION OR
RETALIATION UNDER STATE, FEDERAL, OR MUNICIPAL LAW, INCLUDING, WITHOUT
IMPLICATION OF LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.
§ 2000E ET SEQ., AS AMENDED, THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §
12101 ET SEQ., THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET
SEQ.; MASSACHUSETTS GENERAL LAWS. CH. 151B; DEFAMATION OR DAMAGE TO REPUTATION;
REINSTATEMENT; PUNITIVE OR EMOTIONAL DISTRESS DAMAGES; WAGES, SEVERANCE PAY,
VACATION PAY, BACK OR FRONT PAY OR OTHER FORMS OF COMPENSATION; AND ATTORNEY’S
FEES AND COSTS.  EXECUTIVE UNDERSTANDS THAT THIS GENERAL RELEASE OF CLAIMS
EXTENDS TO ANY AND ALL CLAIMS RELATED TO EXECUTIVE’S EMPLOYMENT BY THE COMPANY
AND THE TERMINATION OF HIS EMPLOYMENT.  EXECUTIVE UNDERSTANDS THAT THIS GENERAL
RELEASE DOES NOT EXTEND TO ANY RIGHTS OR CLAIMS THAT MAY ARISE OUT OF ACTS OR
EVENTS THAT OCCUR AFTER THE DATE ON WHICH EXECUTIVE SIGNS THIS AGREEMENT. 
EXECUTIVE REPRESENTS THAT HE HAS NOT ASSIGNED TO ANY THIRD PARTY AND HAS NOT
FILED WITH ANY AGENCY OR COURT ANY CLAIM RELEASED BY THIS AGREEMENT.


 


4.                                       RESTRICTIVE COVENANTS.  EXECUTIVE
HEREBY REAFFIRMS HIS CONTINUING OBLIGATIONS PURSUANT TO THE EMPLOYEE
NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT DATED NOVEMBER 9, 2004 AND THE
EMPLOYEE NON-COMPETITION AGREEMENT DATED DECEMBER 1, 2004 (COLLECTIVELY, THE
“RESTRICTIVE COVENANTS”), WHICH SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS
OF THE EFFECTIVENESS OR ANY TERMINATION OF THIS RELEASE AGREEMENT.  FOR THE
AVOIDANCE OF DOUBT, THE RESTRICTIVE COVENANTS ARE APPENDED TO THIS RELEASE
AGREEMENT.


 


5.                                       OPTION TREATMENT.


 


(A)                                  PURSUANT TO THE EXACT SCIENCES CORPORATION
2000 STOCK OPTION AND INCENTIVE PLAN AND SUBJECT TO THE ASSOCIATED STOCK OPTION
AGREEMENTS (COLLECTIVELY “EQUITY DOCUMENTS”), AS

 

2

--------------------------------------------------------------------------------



 


OF MARCH 31, 2009, EXECUTIVE HELD VESTED AND UNVESTED OPTIONS TO PURCHASE
275,000 SHARES OF THE COMPANY’S STOCK WITH AN EXERCISE PRICE OF GREATER THAN
$2.00 PER SHARE (COLLECTIVELY, THE “REPURCHASE OPTIONS”).  IN LIEU OF
ACCELERATED VESTING, AN EXTENSION OF THE OPTION EXERCISE PERIOD AND ANY OTHER
ENHANCED EQUITY RIGHTS WHETHER ARISING FROM THE EMPLOYMENT AGREEMENT, THE EQUITY
DOCUMENTS OR OTHERWISE, THE COMPANY SHALL REPURCHASE FROM EXECUTIVE ALL OF THE
REPURCHASE OPTIONS FOR AN AGGREGATE PURCHASE PRICE OF $10,900 (THE
“REPURCHASE”), LESS APPLICABLE DEDUCTIONS AND WITHHOLDINGS.  THE REPURCHASE WILL
TAKE PLACE ON MARCH 31, 2009.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, AFTER THE
REPURCHASE, HE WILL HAVE NO FURTHER INTEREST IN ANY OF THE REPURCHASE OPTIONS.


 


(B)                                 AS OF MARCH 31, 2009, EXECUTIVE HELD VESTED
AND UNVESTED OPTIONS TO PURCHASE 90,000 SHARES OF THE COMPANY’S STOCK WITH AN
EXERCISE PRICE OF $1.83 PER SHARE (COLLECTIVELY, THE “ACCELERATION OPTIONS”). 
PURSUANT TO THE TERMS OF THE EQUITY DOCUMENTS AND THE EMPLOYMENT AGREEMENT, ALL
UNVESTED ACCELERATION OPTIONS THAT BY THEIR ORIGINAL TERMS WOULD BECOME
EXERCISABLE WITHIN NINE (9) MONTHS FOLLOWING THE LAST DAY OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL IMMEDIATELY ACCELERATE AND BECOME FULLY
EXERCISABLE AS OF THE LAST DAY OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND
ALL OTHER UNVESTED ACCELERATION OPTIONS SHALL TERMINATE AS OF SUCH DATE.  IN
ADDITION, PURSUANT TO THE TERMS OF THE EQUITY DOCUMENTS AND THE EMPLOYMENT
AGREEMENT, EXECUTIVE MAY EXERCISE ANY VESTED ACCELERATION OPTIONS (INCLUDING ANY
PREVIOUSLY-UNVESTED ACCELERATION OPTIONS THAT VEST PURSUANT TO THIS
SECTION 5(B)) UNTIL THE DATE WHICH IS TWO (2) YEARS AFTER THE LAST DAY OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (BUT NOT IN ANY EVENT LATER THAN THE
EXPIRATION DATE OF THE ACCELERATION OPTIONS).


 


6.                                       TERMINATION OF SEVERANCE BENEFITS. 
EXECUTIVE ACKNOWLEDGES THAT HIS RIGHT TO THE SEVERANCE BENEFITS IS CONDITIONAL
ON HIS COMPLIANCE WITH THE RESTRICTIVE COVENANTS.  IN THE EVENT THAT EXECUTIVE
FAILS TO COMPLY WITH ANY OF THE RESTRICTIVE COVENANTS, IN ADDITION TO ANY OTHER
LEGAL OR EQUITABLE REMEDIES IT MAY HAVE FOR SUCH BREACH, THE COMPANY SHALL HAVE
THE RIGHT TO TERMINATE THE SEVERANCE BENEFITS SET FORTH IN SECTION 2 OF THIS
RELEASE AGREEMENT.  THE TERMINATION OF THOSE PAYMENTS IN THE EVENT OF SUCH
BREACH BY THE EXECUTIVE SHALL NOT AFFECT THE ONGOING APPLICABILITY OF THE
RESTRICTIVE COVENANTS.


 


7.                                       TIME FOR CONSIDERATION; EFFECTIVE
DATE.  EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS RELEASE AGREEMENT.  EXECUTIVE HAS UNTIL MARCH 31,
2009 TO CONSIDER THIS RELEASE AGREEMENT.  TO ACCEPT THIS RELEASE AGREEMENT, HE
MUST RETURN A SIGNED ORIGINAL OF THIS RELEASE AGREEMENT TO THE COMPANY AT OR
BEFORE NOON ON MARCH 31, 2009.  THIS RELEASE AGREEMENT SHALL BECOME EFFECTIVE
UPON EXECUTION (THE “EFFECTIVE DATE”).  EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT
BEEN INDUCED TO SIGN THIS RELEASE AGREEMENT BY ANY REPRESENTATIONS OF THE
COMPANY OTHER THAN THOSE SET FORTH IN THIS RELEASE AGREEMENT.


 


8.                                       ENFORCEABILITY.  EXECUTIVE ACKNOWLEDGES
THAT, IF ANY PORTION OR PROVISION OF THIS RELEASE AGREEMENT OR THE RESTRICTIVE
COVENANTS (INCLUDING, WITHOUT LIMITATION, ANY PORTION OR PROVISION OF ANY
SECTION OF THOSE AGREEMENTS) SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THEN THE REMAINDER OTHER
THAN THOSE AS TO WHICH IT IS SO DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE
AFFECTED THEREBY, AND EACH PORTION AND PROVISION SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.

 

3

--------------------------------------------------------------------------------



 


9.                                       ENTIRE AGREEMENT.  THIS RELEASE
AGREEMENT ALONG WITH THE RESTRICTIVE COVENANTS CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN EXECUTIVE AND THE COMPANY CONCERNING EXECUTIVE’S RELATIONSHIP WITH THE
COMPANY, AND SUPERSEDES AND REPLACES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES CONCERNING THE EXECUTIVE’S RELATIONSHIP WITH
THE COMPANY INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT; PROVIDED,
HOWEVER, THAT SECTION 5 OF THE EMPLOYMENT AGREEMENT “TAX GROSS UP FOR EXCISE
TAXES” SHALL CONTINUE TO BE IN FULL FORCE AND EFFECTIVE AND IS UNAFFECTED BY
THIS RELEASE AGREEMENT.


 


10.                                 ENFORCEMENT.  EXECUTIVE AGREES THAT IT WOULD
BE DIFFICULT TO MEASURE ANY HARM CAUSED TO THE COMPANY THAT MIGHT RESULT FROM
ANY BREACH BY EXECUTIVE OF ANY OF THE RESTRICTIVE COVENANTS, AND THAT IN ANY
EVENT MONEY DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY SUCH BREACH. 
ACCORDINGLY, EXECUTIVE AGREES THAT IF HE BREACHES, OR PROPOSES TO BREACH, ANY
PORTION OF THE RESTRICTIVE COVENANTS, THE COMPANY SHALL BE ENTITLED, IN ADDITION
TO ALL OTHER REMEDIES IT MAY HAVE, TO AN INJUNCTION OR OTHER APPROPRIATE
EQUITABLE RELIEF TO RESTRAIN ANY SUCH BREACH, WITHOUT SHOWING OR PROVING ANY
ACTUAL DAMAGE TO THE COMPANY AND WITHOUT THE NECESSITY OF POSTING A BOND.


 


11.                                 WAIVER.  NO WAIVER OF ANY PROVISION OF THIS
RELEASE AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE
WAIVING PARTY.  THE FAILURE OF EITHER PARTY TO REQUIRE THE PERFORMANCE OF ANY
TERM OR OBLIGATION OF THIS RELEASE AGREEMENT, OR THE WAIVER BY EITHER PARTY OF
ANY BREACH OF THIS RELEASE AGREEMENT, SHALL NOT PREVENT ANY SUBSEQUENT
ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE DEEMED A WAIVER OF ANY SUBSEQUENT
BREACH.


 


12.                                 GOVERNING LAW; INTERPRETATION.  THIS RELEASE
AGREEMENT SHALL BE INTERPRETED AND ENFORCED UNDER THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  IN THE EVENT OF
ANY DISPUTE, THIS RELEASE AGREEMENT IS INTENDED BY THE PARTIES TO BE CONSTRUED
AS A WHOLE, TO BE INTERPRETED IN ACCORDANCE WITH ITS FAIR MEANING, AND NOT TO BE
CONSTRUED STRICTLY FOR OR AGAINST EITHER PARTY OR THE “DRAFTER” OF ALL OR ANY
PORTION OF THIS RELEASE AGREEMENT.


 


13.                                 TAXES.  ALL FORMS OF PAYMENTS AND BENEFITS
REFERRED TO IN THIS RELEASE AGREEMENT ARE SUBJECT TO REDUCTION TO REFLECT
APPLICABLE WITHHOLDING, PAYROLL TAXES AND OTHER DEDUCTIONS REQUIRED BY LAW. 
ASIDE FROM RIGHTS ARISING UNDER SECTION 5 OF THE EMPLOYMENT AGREEMENT, THE
EXECUTIVE WILL NOT MAKE ANY CLAIM AGAINST THE COMPANY OR ITS BOARD OF DIRECTORS
RELATED TO TAX LIABILITIES ARISING FROM PAYMENTS AND BENEFITS RECEIVED PURSUANT
TO THE RELEASE AGREEMENT.


 


14.                                 COUNTERPARTS.  THIS RELEASE AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE TAKEN TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME DOCUMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Release Agreement on the date(s) indicated below.

 

EXACT Sciences  Corporation

 

By:

/s/ Patrick Zenner

 

March 27, 2009

 

Patrick Zenner, Chairman of the Board

 

Date

 

 

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL
DOCUMENT.

 

 

/s/ Charles R. Carelli, Jr.

 

March 31, 2009

Charles R. Carelli, Jr.

 

Date

 

5

--------------------------------------------------------------------------------
